EXHIBIT 10.46

 

COMPENSATION INFORMATION FOR NON-EMPLOYEE DIRECTORS

 

The tables below provide information regarding the current annual cash
compensation amount and equity compensation for Non-Employee Directors of
Exelixis, Inc. Directors who are employees of Exelixis do not receive additional
compensation for director services.

 

2006 Cash Compensation for Non-Employee Directors

 

Board of Directors

   Retainer Fee    $ 20,000      Additional Chair Retainer Fee    $ 10,000     
Regular Meeting Fee    $ 2,500      Special Meeting Fee1    $ 500

Audit Committee

   Retainer Fee    $ 6,000      Additional Chair Retainer Fee    $ 6,000     
Meeting Fee2    $ 1,000

Compensation Committee

   Retainer Fee    $ 5,000      Additional Chair Retainer Fee    $ 2,500     
Meeting Fee2    $ 1,000

Nominating & Corporate Governance Committee

   Retainer Fee    $ 5,000      Additional Chair Retainer Fee    $ 2,500     
Meeting Fee2    $ 1,000

Research & Development Committee

   Retainer Fee    $ 10,000      Additional Chair Retainer Fee    $ 10,000     
Meeting Fee2    $ 5,000

 

1 Meeting at which minutes are generated.

 

2 In-person meeting or teleconference at which minutes are generated.

 

2006 Equity Compensation for Non-Employee Directors

 

Board of Directors

   Initial Option Grant3   Number of Options    25,000      Annual Option Grant
  Number of Options    10,000

 

3 For new directors only.

 

Except as provided above, all other terms and conditions regarding compensation
for Non-Employee Directors remain as outlined in the Company’s Proxy Statement
for the 2005 Annual Meeting of Stockholders, filed with the Securities and
Exchange Commission on March 18, 2005. Information regarding compensation for
Non-Employee Directors will also be provided in the Company’s Proxy Statement
for the 2006 Annual Meeting of Stockholders which will be filed with the
Securities and Exchange Commission in March 2006.